DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. CN2019100578832, filed on 01/22/2019, has been provided in the present application. 

Claim Objections
Claim 1 – 18 are objected to because of the following informalities:  
Claim 1, line 2 – 3 should read “determining a feature for each of a plurality of functional dimensions of the autonomous vehicle to be tested according to configuration information of the vehicle to be tested” because the limitation “an autonomous vehicle” is introduced in claim 1, line 1.
Claim 7, line 7 – 8 should read “determining a feature for each of a plurality of functional dimensions of the autonomous vehicle to be tested according to configuration information of the vehicle to be tested” because the limitation “an autonomous vehicle” is introduced in claim 7, line 1.
Claim 13, line 4 – 5 should read ““determining a feature for each of a plurality of functional dimensions of the autonomous
Examiner advises the Applicant to amend the limitation “the vehicle” throughout claim 1 – 18 to be “the autonomous vehicle” to avoid claim objections. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 - 18 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.
Regarding to claim 1, the claim invention is directed to an abstract idea – mental processes.
The claim recites “determining a feature for each of a plurality of functional dimensions of a vehicle to be tested according to configuration information of the vehicle to be tested.” This step is directed to a mental process because by viewing each of the functional dimensions according to a vehicle, a person could be able to recognize if a feature corresponding to the functional dimension is equipped. For example, if a functional dimension is “Is it possible to brake the vehicle reliably in an emergency?” (Specification, [Par. 0033]), a person should be able to determine if a “physical button for emergency braking” is provided within the vehicle by looking at the vehicle’s configuration information.
The claim recites “determining a current acceptance value for each of a plurality of acceptance dimensions corresponding to the vehicle to be tested, according to a preset mapping relationship between the functional dimension and the acceptance dimension as well as the feature for the functional dimension of the vehicle to be tested.” This process is directed to a mental process because by looking at a statistical data report which is referred as the preset 
The claim recites “determining the user acceptance of the vehicle to be tested according to the current acceptance values for the plurality of the acceptance dimensions.” This process is directed to a mental process because by looking at the current acceptance value corresponding to each of the acceptance dimensions which might be listed in a report, a person would evaluate the overall user’s acceptance to a specific feature of the vehicle. 
There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B. 

Regarding to claim 2, the claim recites “before determining the current acceptance value for each of the plurality of acceptance dimensions corresponding to the vehicle to be tested, further comprising: performing statistical analysis on data in a statistical data collection by using a structural equation model, to determine the preset mapping relationship between the functional dimension and the acceptance dimension.” This step is directed to a mental process because by having statistical data collected, a person could be able to link the relationship among the data following a structural model. 

Regarding to claim 3, the claim invention is directed to an abstract idea – mental processes.
The claim recites “determining a hierarchical relationship among the plurality of acceptance dimensions and conversion weight values among the plurality of acceptance dimensions.” This process could be done in human mind because by viewing the preset mapping that has the acceptance dimensions arranged as a structure, a person could recognize the hierarchical 
The claim recites “determining the user acceptance of the vehicle to be tested according to the hierarchical relationship among the plurality of acceptance dimensions, the conversion weight values among the plurality of acceptance dimensions, and the current acceptance values for the plurality of the acceptance dimensions.” This step is directed to a mental process because by viewing the data about the hierarchical relationship between the acceptance dimensions, weight of each acceptance dimension, and current acceptance value, a person could be able to estimate the overall user acceptance or user’s satisfaction regarding to the autonomous vehicle.

There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B. 


Regarding to claim 4, the claim recites “determining an updated mode of the vehicle to be tested according to the hierarchical relationship among the plurality of acceptance dimensions, the conversion weight values among the plurality of acceptance dimensions, and the current acceptance values for the plurality of the acceptance dimensions.” This process is directed to a mental process because by reviewing the data of the hierarchical relationship among the acceptance dimensions, weight of each acceptance dimension, and the current acceptance value, a person could be able to determine a specific system, function, component, or feature needs to be improved.

Regarding to claim 5, the claim recites “after determining the user acceptance of the vehicle to be tested, further comprising: determining an operation mode of the vehicle to be tested according to the user acceptance of the vehicle to be tested.” This process is directed to a mental process because by reviewing the user acceptance or user’s satisfaction data, a person could be able to determine a specific system, function, component, and feature need to be tested to meet user’s satisfaction. 

Regarding to claim 6, the claim invention is directed to an abstract idea – mental processes.
The claim recites “obtaining a target operation environment corresponding to the vehicle to be tested.” This step is a mere data gathering process adding insignificant extra-solution activity to the judicial exception.
The claim recites “correcting the current acceptance value for each of the plurality of acceptance dimensions corresponding to the vehicle to be tested according to a difference between the target operation environment and a current actual operation environment.” This step is directed to a mental process because by monitoring the performance differences between the target operation environment and the current actual operation environment, a person could be able to judge the change of the current acceptance value based on the testing result. 

There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B. 

Regarding to claim 7, the 101 analysis is similar to the analysis of claim 1 above. The claim further recites “one or more processors; and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for measuring user acceptance of an autonomous vehicle.” This limitation refers a mere computer that performs generic functions, and a mere memory that contains instructions being used to perform the abstract idea. Therefore, it is not significant more than the judicial exception. 

Regarding to claim 13, the 101 analysis is similar to the analysis of claim 1 above. The claim further recites “A non-transitory computer readable storage medium having a computer program stored thereon, wherein when the program is executed by a processor, the program implements a method for measuring user acceptance of an autonomous vehicle.” This limitation refers to a mere storage medium that contains instructions being used to perform the abstract idea. Therefore, it is not significant more than the judicial exception.

Regarding to claims 8, 14, the 101 analysis is similar to the analysis of claim 2 above.
Regarding to claims 9, 15, the 101 analysis is similar to the analysis of claim 3 above.
Regarding to claims 10, 16, the 101 analysis is similar to the analysis of claim 4 above.
Regarding to claims 11, 17, the 101 analysis is similar to the analysis of claim 5 above.
Regarding to claims 12, 18, the 101 analysis is similar to the analysis of claim 6 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5 – 7, 11 – 13, 17 - 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fischer, Evan Roger (Publication No. US 20190049981 A1; hereafter Fischer).

Regarding to claim 1, Fischer teaches a method for measuring user acceptance of an autonomous vehicle, comprising: 
	determining a feature for each of a plurality of functional dimensions of a vehicle to be tested according to configuration information of the vehicle to be tested; ([Par. 0004], “Examples of the disclosure are directed to using vehicle users' subjective evaluation of autonomous vehicle performance to adjust operation of one or more autonomous vehicle systems, such as an adaptive cruise control system. In some examples, a vehicle can perform an autonomous maneuver, and can use automotive sensors to collect data describing one or more quantitative aspects of that vehicle during the maneuver, such as make, model, GPS coordinates, mileage, speed, engine activity, or LIDAR data, among other possibilities” wherein the “performance of the autonomous maneuver” reads on the functional dimension. Some features regarding to the functional dimension can be determined such as “make, model, GPS coordinates, mileage, speed, engine activity, or LIDAR data, among other possibilities”)
	determining a current acceptance value for each of a plurality of acceptance dimensions corresponding to the vehicle to be tested, according to a preset mapping relationship between the functional dimension and the acceptance dimension as well as the feature for the functional dimension of the vehicle to be tested; 
([Par. 0018], “subjective data may include the user's feedback regarding qualitative data such as the overall quality of the autonomous driving maneuver (e.g., the user's satisfaction of the maneuver generally), validity or necessity of the autonomous driving maneuver (e.g., whether an automatic braking procedure seemed to be a mistake or a response to an object not in fact present in the vehicle's surroundings), severity of the autonomous driving maneuver (e.g., whether the vehicle automatically applied brakes more heavily than necessary), how readily the user could have taken control during the maneuver, and/or whether the autonomous driving maneuver exposed the user to additional or unnecessary danger, among other possibilities. In some examples of process 300, a user may input subjective feedback as a yes or no answer (e.g., to indicate whether a maneuver was justified), a numerical score (e.g., as an integer from zero to ten indicating how severe an autonomous maneuver seemed to the user) and the like” 

wherein parameters such as “overall quality,” “validity or necessity,” “severity,” “how readily the user could have taken control during the maneuver,” “whether the autonomous driving maneuver exposed to user unnecessary danger” read on the “plurality of acceptance dimensions.” User can input feedback using “yes or no answer” or “numerical number from zero to ten” to each of the acceptance dimension regarding to the functional dimension which is the “autonomous maneuver”. User’s feedbacks or score to each of the acceptance dimension regarding to the functional dimension read on the “current acceptance value”) and 

determining the user acceptance of the vehicle to be tested according to the current acceptance values for the plurality of the acceptance dimensions. ([Par. 0022], “the subjective data may indicate the user strongly believed that the vehicle performed an unnecessary maneuver, possibly because the autonomous vehicle system (or vehicle sensors 106) incorrectly interpreted the autonomous vehicle system's surroundings (e.g., interpreted a tunnel entrance to be an object blocking the vehicle's path). As another specific example, subjective data may include a user's score of the vehicle's controllability or whether the user thought that he had the ability to interject and control the maneuver, if he wanted to. In some examples, a user may assign a low controllability score to a maneuver to indicate that during the maneuver the vehicle's safety systems, or the rapidity of the vehicle's operation, restricted the user's ability to manually control the vehicle” where this is interpreted as based on the current acceptance value determined in the subjective data, it can reflect the user acceptance to the autonomous vehicle. The current acceptance value is interpreted above as the user’s feedback or score to each of the acceptance dimension. For example, user’s feedback in the subjective data might indicate that “the user strongly believed that the vehicle performed an unnecessary maneuver, possibly due to incorrectly interpreting of autonomous vehicle system’s surrounding”. In other words, the user is less likely to accept the autonomous vehicle’s performance. Another example, if the user puts a low current acceptant value under the “controllability”, it indicates that “during the maneuver the vehicle's safety systems, or the rapidity of the vehicle's operation, restricted the user's ability to manually control the vehicle.” In other words, the user is less likely to accept the autonomous vehicle’s performance).

Regarding to claim 5, Fischer teaches the method of claim 1.
Fischer further teaches after determining the user acceptance of the vehicle to be tested, further comprising: 
determining an operation mode of the vehicle to be tested according to the user acceptance of the vehicle to be tested. ([Par. 0010], “a control system may determine to adjust operation of one or more autonomous vehicle systems based on an identified correlation between a vehicle parameter and negative user feedback. In many examples, the quality and reliability of autonomous vehicle systems may be improved by adjusting autonomous vehicle operation based on subjective feedback provided by the vehicles' users” this is interpreted as based on data analysis, the control system navigates and updates operation of one or more autonomous vehicle systems that have negative feedback from user to improve the quality and reliability of the autonomous vehicle)

Regarding to claim 6, Fischer teaches the method of claim 1.
Fischer further teaches after determining the current acceptance value for each of the plurality of acceptance dimensions corresponding to the vehicle to be tested, further comprising: 
	obtaining a target operation environment corresponding to the vehicle to be tested; ([Par. 0030], “For example, the server can determine to modify all autonomous vehicle systems to autonomously monitor blind spots with greater sensitivity (assuming a larger blind spot) and to modify autonomous reaction to an object in the user's blind spot, increasing the extent of the autonomous vehicle's reaction to the object (e.g., prioritize user's visibility above the user's immediate convenience)” wherein “monitoring the blind spots with greater sensitivity” or “ increasing autonomous vehicle’s reaction to the object” reads on the “target operation environment”) and 
correcting the current acceptance value for each of the plurality of acceptance dimensions corresponding to the vehicle to be tested according to a difference between the target operation environment and a current actual operation environment. ([Par. 0027], “process 300 may enable the server to be self-validating, in other words, to determine the accuracy of the results from the server's analysis in step 308. For example, once enough data has been collected, the server may estimate a probability of receiving a particular combination of objective data and corresponding subjective data based on the analysis of objective and subjective data, such as estimating a probability that an autonomous vehicle system performing predictive collision mitigation at a particular location will correspond to positive subjective data. And the server may self-validate by using additional data communicated from autonomous vehicle systems engaging predictive collision mitigation at the specified point to empirically determine a difference between the estimated probability and observed results. As another example, the server can estimate an average user satisfaction corresponding to autonomous vehicle steering or autopilot during a specified time frame (e.g., 3:00 PM to 8:00 PM) and a particular portion of road (e.g., along the I-5Freeway between Santa Ana and Los Angeles), and may verify the estimated average user satisfaction based by comparing it against subjective data indicating actual user satisfaction regarding autonomous vehicle steering performed by an autonomous vehicle system during the specified time and within the specified region” wherein the “estimated probability” reads on the “target operation environment” and the “observed result” reads on the “actual operation environment.” This is interpreted as the control system considers the differences between the estimated probability (the target operation environment corresponding to positive subjective data) versus the observed result of the operation (current actual operation environment) to estimate an updated average user satisfaction upon the improvement of the autonomous vehicle. The control system then verifies the updated average user satisfaction by compare the updated average user satisfaction to the actual user satisfaction. The step of estimating the “updated average user satisfaction” reads on “correcting the current acceptance value”)

Regarding to claim 7, Fischer teaches An apparatus for measuring user acceptance of an autonomous vehicle, comprising: 
	one or more processors; (Figure 4, “processor 402”) and 
	a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for measuring user acceptance of an autonomous vehicle ([Par. 0036], “The processor 402 may include one or more modules, features, and/or programs configured to facilitate (or enable) simulation of an autonomously operating vehicle using the contents of storage 404”), comprising: 
	determining a feature for each of a plurality of functional dimensions of a vehicle to be tested according to configuration information of the vehicle to be tested; ([Par. 0004], “Examples of the disclosure are directed to using vehicle users' subjective evaluation of autonomous vehicle performance to adjust operation of one or more autonomous vehicle systems, such as an adaptive cruise control system. In some examples, a vehicle can perform an autonomous maneuver, and can use automotive sensors to collect data describing one or more quantitative aspects of that vehicle during the maneuver, such as make, model, GPS coordinates, mileage, speed, engine activity, or LIDAR data, among other possibilities” wherein the “performance of the autonomous maneuver” reads on the functional dimension. Some features regarding to the functional dimension can be determined such as “make, model, GPS coordinates, mileage, speed, engine activity, or LIDAR data, among other possibilities”)
	determining a current acceptance value for each of a plurality of acceptance dimensions corresponding to the vehicle to be tested, according to a preset mapping relationship between the functional dimension and the acceptance dimension as well as the feature for the functional dimension of the vehicle to be tested; 
([Par. 0018], “subjective data may include the user's feedback regarding qualitative data such as the overall quality of the autonomous driving maneuver (e.g., the user's satisfaction of the maneuver generally), validity or necessity of the autonomous driving maneuver (e.g., whether an automatic braking procedure seemed to be a mistake or a response to an object not in fact present in the vehicle's surroundings), severity of the autonomous driving maneuver (e.g., whether the vehicle automatically applied brakes more heavily than necessary), how readily the user could have taken control during the maneuver, and/or whether the autonomous driving maneuver exposed the user to additional or unnecessary danger, among other possibilities. In some examples of process 300, a user may input subjective feedback as a yes or no answer (e.g., to indicate whether a maneuver was justified), a numerical score (e.g., as an integer from zero to ten indicating how severe an autonomous maneuver seemed to the user) and the like” 

wherein parameters such as “overall quality,” “validity or necessity,” “severity,” “how readily the user could have taken control during the maneuver,” “whether the autonomous driving maneuver exposed to user unnecessary danger” read on the “plurality of acceptance dimensions.” User can input feedback using “yes or no answer” or “numerical number from zero to ten” to each of the acceptance dimension regarding to the functional dimension which is the “autonomous maneuver”. User’s feedbacks or score to each of the acceptance dimension regarding to the functional dimension read on the “current acceptance value”) and 

determining the user acceptance of the vehicle to be tested according to the current acceptance values for the plurality of the acceptance dimensions. ([Par. 0022], “the subjective data may indicate the user strongly believed that the vehicle performed an unnecessary maneuver, possibly because the autonomous vehicle system (or vehicle sensors 106) incorrectly interpreted the autonomous vehicle system's surroundings (e.g., interpreted a tunnel entrance to be an object blocking the vehicle's path). As another specific example, subjective data may include a user's score of the vehicle's controllability or whether the user thought that he had the ability to interject and control the maneuver, if he wanted to. In some examples, a user may assign a low controllability score to a maneuver to indicate that during the maneuver the vehicle's safety systems, or the rapidity of the vehicle's operation, restricted the user's ability to manually control the vehicle” where this is interpreted as based on the current acceptance value determined in the subjective data, it can reflect the user acceptance to the autonomous vehicle. The current acceptance value is interpreted above as the user’s feedback or score to each of the acceptance dimension. For example, user’s feedback in the subjective data might indicate that “the user strongly believed that the vehicle performed an unnecessary maneuver, possibly due to incorrectly interpreting of autonomous vehicle system’s surrounding”. In other words, the user is less likely to accept the autonomous vehicle’s performance. Another example, if the user puts a low current acceptant value under the “controllability”, it indicates that “during the maneuver the vehicle's safety systems, or the rapidity of the vehicle's operation, restricted the user's ability to manually control the vehicle.” In other words, the user is less likely to accept the autonomous vehicle’s performance).

Claim 11 - 12 describes limitations for a system that are similar to the limitation for the method of claim 6 – 7, respectively. Therefore, claim 11 - 12 are rejected under 35 USC § 103 for the same reason as described above.

Regarding to claim 13, Fischer teaches a non-transitory computer readable storage medium having a computer program stored thereon, wherein when the program is executed by a processor, the program implements a method for measuring user acceptance of an autonomous vehicle, ([Par. 0036], “Storage 404 includes one or more non-transitory computer readable storage media, such as a solid-state drive, hard disk drive, a random access memory (RAM), or other storage infrastructure. Storage 404 may include objective data 410, subjective data 412, data analysis 414, and instructions416 for the processor 402. Objective data 410, subjective data 412, and data analysis (or analysis results) 414 are each described in greater detail in reference to FIG. 3. The processor 402 may include one or more modules, features, and/or programs configured to facilitate (or enable) simulation of an autonomously operating vehicle using the contents of storage 404”) comprising: 
	determining a feature for each of a plurality of functional dimensions of a vehicle to be tested according to configuration information of the vehicle to be tested; ([Par. 0004], “Examples of the disclosure are directed to using vehicle users' subjective evaluation of autonomous vehicle performance to adjust operation of one or more autonomous vehicle systems, such as an adaptive cruise control system. In some examples, a vehicle can perform an autonomous maneuver, and can use automotive sensors to collect data describing one or more quantitative aspects of that vehicle during the maneuver, such as make, model, GPS coordinates, mileage, speed, engine activity, or LIDAR data, among other possibilities” wherein the “performance of the autonomous maneuver” reads on the functional dimension. Some features regarding to the functional dimension can be determined such as “make, model, GPS coordinates, mileage, speed, engine activity, or LIDAR data, among other possibilities”)

	determining a current acceptance value for each of a plurality of acceptance dimensions corresponding to the vehicle to be tested, according to a preset mapping relationship between the functional dimension and the acceptance dimension as well as the feature for the functional dimension of the vehicle to be tested; 
([Par. 0018], “subjective data may include the user's feedback regarding qualitative data such as the overall quality of the autonomous driving maneuver (e.g., the user's satisfaction of the maneuver generally), validity or necessity of the autonomous driving maneuver (e.g., whether an automatic braking procedure seemed to be a mistake or a response to an object not in fact present in the vehicle's surroundings), severity of the autonomous driving maneuver (e.g., whether the vehicle automatically applied brakes more heavily than necessary), how readily the user could have taken control during the maneuver, and/or whether the autonomous driving maneuver exposed the user to additional or unnecessary danger, among other possibilities. In some examples of process 300, a user may input subjective feedback as a yes or no answer (e.g., to indicate whether a maneuver was justified), a numerical score (e.g., as an integer from zero to ten indicating how severe an autonomous maneuver seemed to the user) and the like” 

wherein parameters such as “overall quality,” “validity or necessity,” “severity,” “how readily the user could have taken control during the maneuver,” “whether the autonomous driving maneuver exposed to user unnecessary danger” read on the “plurality of acceptance dimensions.” User can input feedback using “yes or no answer” or “numerical number from zero to ten” to each of the acceptance dimension regarding to the functional dimension which is the “autonomous maneuver”. User’s feedbacks or score to each of the acceptance dimension regarding to the functional dimension read on the “current acceptance value”), and 

	determining the user acceptance of the vehicle to be tested according to the current acceptance values for the plurality of the acceptance dimensions. ([Par. 0022], “the subjective data may indicate the user strongly believed that the vehicle performed an unnecessary maneuver, possibly because the autonomous vehicle system (or vehicle sensors 106) incorrectly interpreted the autonomous vehicle system's surroundings (e.g., interpreted a tunnel entrance to be an object blocking the vehicle's path). As another specific example, subjective data may include a user's score of the vehicle's controllability or whether the user thought that he had the ability to interject and control the maneuver, if he wanted to. In some examples, a user may assign a low controllability score to a maneuver to indicate that during the maneuver the vehicle's safety systems, or the rapidity of the vehicle's operation, restricted the user's ability to manually control the vehicle” where this is interpreted as based on the current acceptance value determined in the subjective data, it can reflect the user acceptance to the autonomous vehicle. The current acceptance value is interpreted above as the user’s feedback or score to each of the acceptance dimension. For example, user’s feedback in the subjective data might indicate that “the user strongly believed that the vehicle performed an unnecessary maneuver, possibly due to incorrectly interpreting of autonomous vehicle system’s surrounding”. In other words, the user is less likely to accept the autonomous vehicle’s performance. Another example, if the user puts a low current acceptant value under the “controllability”, it indicates that “during the maneuver the vehicle's safety systems, or the rapidity of the vehicle's operation, restricted the user's ability to manually control the vehicle.” In other words, the user is less likely to accept the autonomous vehicle’s performance).

Claim 17 - 18 describes limitations for a non-transitory computer readable storage medium having a computer program stored that are similar to the limitation for the method of claim 6 – 7, respectively. Therefore, claim 17 - 18 are rejected under 35 USC § 103 for the same reason as described above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 4, 8 – 10, 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Dean et al. (Publication No. US 20040162752 A1; hereafter Dean).

Regarding to claim 2, Fischer teaches the method of claim 1.
performing statistical analysis on data in a statistical data collection to determining the preset mapping relationship between the functional dimension and the acceptance dimension. ([Par. 0010], “In some examples, a control system may perform statistical analysis of collected vehicle data and of subjective feedback input by vehicle users to identify correlations between quantitative vehicle parameters, specified types of user feedback and/or autonomous vehicle maneuvers. In some examples, a control system may determine to adjust operation of one or more autonomous vehicle systems based on an identified correlation between a vehicle parameter and negative user feedback” wherein the “quantitative parameters” reads on the “acceptance dimensions” and the “autonomous vehicle maneuvers” reads on the “functional dimension”)

Fischer does not explicitly disclose performing statistical analysis on data by using a structural equation model.  

However, Dean teaches performing statistical analysis on data by using a structural equation model.  ([Par. 0043], “FIG. 3B, a display 120 is provided using a structural equation model. Such a model may be developed using, for example, LISERAL, a statistical software package available from Scientific Software International of Lincolnwood, Ill. This display 120 results from a factor analysis, as described herein, to determine the categories of consumer voices and to group the benefit statements thereunder, and a path analysis to determine the strength of the relationship between the categories (e.g., using statistical path analysis)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Fischer to incorporate the teaching of Dean. The modification would have been obvious because by using the structural equation model to arrange the collected data, it allows the 

Regarding to claim 3, the combination of Fischer and Dean teaches the method of claim 2.
Fischer teaches to determine the user acceptance based on the current acceptance value as described in claim 1 above. 
Dean further teaches after performing the statistical analysis on the data in the statistical data collection by using the structural equation model, further comprising: 
determining a hierarchical relationship among the plurality of acceptance dimensions ([Par. 0009], “The data may be configured in a hierarchical arrangement and wherein the determined set of categories is defined based upon importance and/or performance ratings from the data. Also, the determined set of categories of data may be defined based upon a factor analysis. Further, linking representations depicting the relationship between the determined set of categories of data may be provided” wherein “set of categories” read on the “acceptance dimension”) and conversion weight values among the plurality of acceptance dimensions (Figure 5, [Par. 0042], “different levels of importance ratings are provided as Importance (Light) in column 82 and Importance (Heavy) in column 84 for each consumer requirement in column 86. Heavy and Light refer to consumers that shop often and those who do not, respectively. Again, a consumer assessment column 88 is provided to compare different formats (e.g., competitors). It should be noted that additional information configured in different columns may be provided as needed or desired” where this is interpreted as each of the data category (referring to acceptance dimensions) is weighted based on customer feedback)

determining the user acceptance of the [[vehicle]] to be tested according to the hierarchical relationship among the plurality of acceptance dimensions, the conversion weight values among the plurality of acceptance dimensions ([Par. 0046], “Opportunity areas may be identified and satisfaction levels for different shoppers may be determined. For example, and as shown in FIG. 6, a consumer voice summary chart 100 of overall importance and voice classification may be provided based upon the gathered information and factor analysis. The categories 102 are determined based upon the QFD process 20 and factor analysis as described herein. The overall importance column 104 is based upon the average factor score from the factor analysis. The attribute columns 106 are based upon the factor analysis. The percentage values represent the percentage of consumers responding with the specific attribute to each of the categories 102. It should be noted that color coding of the boxes in the chart100 may be provided to represent performance levels” wherein the “factor analysis” reads on the “acceptance dimension” and the “performance level” or the “satisfaction level” reads on the “user acceptance.” This is interpreted as the “performance level” or “the satisfaction level” is determined based on the hierarchical arrangement of the set of categories upon factors analysis and the overall important column (referring as the conversion weight value as described above))
	
Regarding to claim 4, the combination of Fischer and Dean teaches the method of claim 3.
Dean teaches to determine the hierarchical relationship among the plurality of the acceptance dimensions and the conversion weight values among the plurality of acceptance dimensions as described in claim 3 above.
Fischer further teaches after determining the current acceptance value for each of the plurality of acceptance dimensions corresponding to the vehicle to be tested, further comprising:  41Docket No. 700488 
determining an updated mode of the vehicle to be tested according to the hierarchical relationship among the plurality of acceptance dimensions, the conversion weight values among the plurality of acceptance dimensions, and the current acceptance values for the plurality of the acceptance dimensions. ([Par. 0010], “a control system may determine to adjust operation of one or more autonomous vehicle systems based on an identified correlation between a vehicle parameter and negative user feedback. In many examples, the quality and reliability of autonomous vehicle systems may be improved by adjusting autonomous vehicle operation based on subjective feedback provided by the vehicles' users” this is interpreted as based on data analysis, the control system navigates and updates operation of one or more autonomous vehicle systems that have negative feedback from user to improve the quality and reliability of the autonomous vehicle)

Claim 8 – 10 describes limitations for a system that are similar to the limitation for the method of claim 2 - 4, respectively. Therefore, claim 8 - 10 are rejected under 35 USC § 103 for the same reason as described above.

Claim 14 - 16 describes limitations for a non-transitory computer readable storage medium having a computer program stored that are similar to the limitation for the method of claim 2 – 4, respectively. Therefore, claim 14 - 16 are rejected under 35 USC § 103 for the same reason as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        





/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668